              Case 4:21-cv-00533-MWB Document 1 Filed 03/23/21 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    ANDREW MORGAN
    40 Water Street
    Jersey Shore, PA 17740

                       Plaintiff,                           NO. ____________________________

                           vs.                              CIVIL ACTION

    ALLISON CRANE & RIGGING                                 JURY TRIAL DEMANDED
    LLC d/b/a ALLISON CRANE &
    RIGGING
    2817 Lycoming Creek Road
    Williamsport, PA 17701

                      Defendant




                                                COMPLAINT

         Plaintiff, Andrew Morgan, by and through undersigned counsel, hereby avers

as follows:

                                             INTRODUCTION

         1.       Plaintiff has initiated this action to redress violations by Defendant of,

inter alia,                                                                      - 42 U.S.C. 12101 et seq.)

and the Pennsylvania Human Relations Act                                            Plaintiff was unlawfully


1
                                                                                  is required to wait 1 full year before
initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file his lawsuit in advance of same
              Case 4:21-cv-00533-MWB Document 1 Filed 03/23/21 Page 2 of 8




terminated by Defendant and has suffered damages more fully described/sought

herein.

                                    JURISDICTION AND VENUE

         2.       This Court, in accordance with 28 U.S.C. § 1331, has jurisdiction over

                          because this civil action arises under laws of the United States.

         3.       This Court may properly maintain personal jurisdiction over each

Defendant because each Defendant contacts with this state and this judicial district

are sufficient for the exercise of jurisdiction over each Defendant to comply with

traditional notions of fair play and substantial justice, satisfying the standard set forth

by the Supreme Court of the United States in International Shoe Co. v. Washington,

326 U.S. 310 (1945) and its progeny.

         4.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in

this district because all of the acts and/or omissions giving rise to the claims set forth

herein occurred in this judicial district.

         5.       Plaintiff exhausted federal administrative remedies for his claims under

the ADA by first dual-filing a charge of discrimination with the Equal Employment




because of the date of issuance of her federal right-to-sue-                   will virtually mirror
his federal claims.



                                                               2
            Case 4:21-cv-00533-MWB Document 1 Filed 03/23/21 Page 3 of 8




1, 2021.

       6.      Plaintiff will seek leave to amend this pleading to incorporate claims

under the PHRA at the end of the statutory one year waiting period required by

Pennsylvania law. See 43 P.S. § 962(c).

                                      PARTIES

       7.      The foregoing paragraphs are incorporated herein in their entirety as if

set forth in full.

       8.      Plaintiff is an adult individual, with an address as set forth in the

caption.

       9.      Defendant Allison Crane & Rigging LLC d/b/a Allison Crane and

Rigging is a Delaware limited liability corporation with principal place of business

at the above-captioned address and a registered agent for service of process at

Allison Crane & Rigging LLC c/o Capitol Services, Inc. 1676 S. State Street, Suite

B Dover, Delaware 19901.

       10.     At all times relevant herein, each Defendant acted by and through its

agents, servants and employees, each of whom acted at all times relevant herein in

the course and scope of their employment with and for each Defendant.




                                           3
         Case 4:21-cv-00533-MWB Document 1 Filed 03/23/21 Page 4 of 8




                           FACTUAL BACKGROUND

       11.    The foregoing paragraphs are incorporated herein in their entirety as if

set forth in full.

       12.    Plaintiff is a former employee of Defendant.

       13.    Plaintiff was hired in or around February 2019 and was employed by

Defendant for approximately a year and a half.

       14.    Plaintiff performed numerous jobs for Defendant including, but not

limited to, a Yard Supervisor, a Crane Rigger and/or a Millwright.

       15.    Plaintiff would perform other tasks and duties as requested by

Defendant.

       16.    At all times relevant hereto, Plaintiff was a hard-working employee

who performed his job well for Defendant.

       17.    Plaintiff was supervised by manager Robert Mondrick and other

higher-level management.

       18.    Plaintiff was unlawfully terminated in or around November 2020.

       19.

          suffered a work-related injury to his back.

       20.    Plaintiff thereafter worked for approximately a month and a half on

light duty as there was an abundant amount of alternative work for him to perform

for Defendant.



                                           4
         Case 4:21-cv-00533-MWB Document 1 Filed 03/23/21 Page 5 of 8




       21.    Despite the availability of alternative work, Plaintiff was terminated

and told the reason was because he was not cleared for full duty.

       22.    Plaintiff explained, amongst other things that (a) There was plenty of

work within his restrictions and (b) he had a follow up appointment with his medical

provider who indicated that might be soon cleared for full-time duty.

       23.    Plaintiff was nevertheless terminated with zero interactive dialogue or

discussion.

       24.    Defendant could have easily accommodated Plaintiff with a slightly

longer light duty assignment and/or a short medical leave.

       25.    Plaintiff was in fact cleared to return to work without restrictions on or

about November 25, 2020 by his treating physician.

       26.                                              a blatant act of discrimination,

retaliation and an abject failure to accommodate.

                                      COUNT I

 [1] Actual/Perceived/Record of Disability Discrimination; [2] Retaliation; [3]
                          Failure to Accommodate)

       50.    The foregoing paragraphs are incorporated herein in their entirety as if

set forth in full.

       51.    Plaintiff was terminated because of [1] his actual and/or perceived

disabilities; [2] his record of impairment and/or [3] his requested accommodation(s),

which also constitutes unlawful retaliation.

                                           5
         Case 4:21-cv-00533-MWB Document 1 Filed 03/23/21 Page 6 of 8




       52.    Defendant also failed to engage in the interactive process and otherwise

failed to accommodate him.

       53.    These actions as aforesaid constitute violations of the ADA.

       54.    Plaintiff has suffered damages as set forth more fully herein.

                                   COUNT II
                          Common Law Wrongful Discharge

       50.    The foregoing paragraphs are incorporated herein in their entirety as if

set forth in full.

       51.    When Defendant learned that Plaintiff suffered a work related injury,

he was informed by management that the same

                injury.

       52.

                claim because of the injury.

       53.    The Pennsylvania Supreme Court first recognized the common law

claim of retaliation for exercising one's rights under the Pennsylvania Workers'

Compensation Act in 1998. Shick v. Shirey Lumber, 552 Pa. 590, 716 A.2d 1231

(Pa. 1998).

       54.    It is unlawful for an employer to retaliate against an employee who files

for

                 benefits through a formal filing. See e.g. Owens v. Lehigh Valley

Hosp., 103 A.3d 859, 869 (Pa. Cmwlth. 2014) (finding an employee may sustain a

                                           6
        Case 4:21-cv-00533-MWB Document 1 Filed 03/23/21 Page 7 of 8




wrongful discharge



      55.    Defendant unlawfully retaliated against Plaintiff as it knew, should

have known and/or suspected that Plaintiff was going to

        available to him as a matter of law.

      56.    Plaintiff has suffered damages as set forth more fully herein.

      WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

      A.     Defendant is to promulgate and adhere to a policy prohibiting

discrimination in the future against any employee(s);

      B.     Defendant is to compensate Plaintiff, reimburse Plaintiff, and make

Plaintiff whole for any and all pay and benefits Plaintiff would have received had it



     salary, pay increases, bonuses, insurance, benefits, training, promotions,

reinstatement and seniority;

      C.     Plaintiff is to be awarded liquidated damages and/or punitive damages

as appropriate, as permitted by applicable law, in an amount believed by the Court

or trier of fact to be appropriate to punish Defendant for its willful, deliberate,

malicious and outrageous conduct and to deter Defendant or other employers from

engaging in such misconduct in the future;




                                          7
           Case 4:21-cv-00533-MWB Document 1 Filed 03/23/21 Page 8 of 8




      D.      Plaintiff is to be accorded other equitable and legal relief as the Court

deems just, proper and appropriate (including but not limited to damages for

emotional distress, pain, suffering and humiliation); and

      E.      Plaintiff is to be awarded the costs and expenses of this action and

                                         by applicable federal and state law.

      F.      Plaintiff demands trial by jury on all issues so triable.


                                                                Respectfully submitted,

                                                KARPF, KARPF & CERUTTI P.C.



                                                                    Ari R. Karpf, Esq.
                                                                W. Charles Sipio, Esq.
                                                           3331 Street Road, Suite 128
                                                                 Bensalem, PA 19020
                                                                    (T) 215-689-0801

                                                                  Attorneys for Plaintiff
Dated:        March 23, 2021




                                            8
